DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 05 July 2022. Claims 1 - 19 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Line 5 of claim 1 recites, in part, “comparing each of the wafer images with the templet image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --comparing each of the plurality of wafer images to be detected with the templet image-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 7, line 8, line 9 and line 10 of claim 1 recite, in part, “each of the differential images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 7, line 8, line 9 and line 10 of claim 1 to --each of the plurality of differential images-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 3 of claim 2 recites, in part, “the plurality of wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of wafer images to be detected-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 3, lines 3 - 4, line 5 and line 6 of claim 3 recite, in part, “each of the differential images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 3, lines 3 - 4, line 5 and line 6 of claim 3 to --each of the plurality of differential images-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 2 of claim 4 recites, in part, “each of the differential images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of differential images-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Line 2 of claim 5 recites, in part, “each of the differential images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of differential images-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Line 2, line 3 and line 4 of claim 6 recite, in part, “each of the differential images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 2, line 3 and line 4 of claim 6 to --each of the plurality of differential images-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 2, lines 2 - 3 and line 4 of claim 7 recite, in part, “the plurality of wafer images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 2, lines 2 - 3 and line 4 of claim 7 to --the plurality of wafer images to be detected-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 2 and line 4 of claim 8 recite, in part, “the plurality of wafer images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 2 and line 4 of claim 8 to --the plurality of wafer images to be detected-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 3 of claim 8 recites, in part, “each of the differential images, each of the differential images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of differential images, each of the plurality of differential images-- in order to maintain consistency with lines 5 - 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Lines 3 - 4 of claim 9 recite, in part, “the plurality of wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of wafer images to be detected-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 8, line 9, line 11 and line 12 of claim 11 recite, in part, “each of the differential images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 8, line 9, line 11 and line 12 of claim 11 to --each of the plurality of differential images-- in order to maintain consistency with line 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 3, line 4 and line 6 of claim 13 recite, in part, “each of the differential images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 3, line 4 and line 6 of claim 13 to --each of the plurality of differential images-- in order to maintain consistency with line 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 5 - 6 of claim 13 recite, in part, “each of the differential images, such that” which appear to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of differential images which are annular shaped, such that-- in order to maintain consistency with line 7 of claim 11 and line 4 of claim 13 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 2 of claim 14 recites, in part, “each of the differential images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of differential images-- in order to maintain consistency with line 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Line 2 of claim 15 recites, in part, “each of the differential images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of differential images-- in order to maintain consistency with line 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Line 3 and line 5 of claim 16 recite, in part, “each of the differential images” which appear to contain inconsistent claim terminology. The Examiner suggests amending line 3 and line 5 of claim 16 to --each of the plurality of differential images-- in order to maintain consistency with line 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Line 3 of claim 17 recites, in part, “the integration unit obtains maximum pixel value” which appears to contain a grammatical error. The Examiner suggests amending the claim to --the integration unit obtains a maximum pixel value-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 2 of claim 18 recites, in part, “each of the differential images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of differential images-- in order to maintain consistency with line 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 10, 12 and 19, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 05 July 2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an input unit configured to obtain”, “an integration unit configured to integrate”, “a comparison unit configured to compare”, “a binarization unit configured to binarize”, “a de-noising unit configured to de-noise”, “a detection unit configured to detect”, “a grayscale unit configured to convert”, “a clipping unit configured to clip”, “a conversion unit configured to perform”, “an expander configured to expand”, “an eroder configured to erode” and “an eccentricity judgment unit configured to compare” in claims 11 - 13 and 16 - 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 05 July 2022.

Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive.
On pages 7 - 10 of the remarks the Applicant’s Representative argues that Chau et al. fail to disclose or suggest “integrating the plurality of wafer images to be detected to create a templet image” at least because Chau et al. disclose that only known-good reference images are integrated to create their reference template and because Chau et al. do not utilize a sample image having a defect to create their reference template. 
The Examiner respectfully disagrees, in part. 
Initially, the Examiner asserts that independent claims 1 and 11 were/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. in view of Markwort et al. in view of Tsuji et al. Additionally, the Examiner asserts that, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, while the Examiner agrees that only known-good reference images are integrated to create a reference template in Chau et al., the Examiner asserts that Markwort et al. disclose “integrating the plurality of wafer images to be detected to create a templet image”, see at least page 3 paragraphs 0036 - 0037, page 4 paragraph 0063 and page 7 paragraphs 0084 - 0086 of Markwort et al. wherein it is disclosed that a “first wafer of a set of wafers is loaded into the inspection system”, that if “the determination in step 211 reveals that the wafer center and orientation fulfil the requirement, a second image of the wafer is recorded in the step 215”, that after the second image of the first wafer is recorded “a next wafer of the set of wafers is loaded into the system in step 201, if a comparison 216 does not determine that all wafers of the set of wafers have been imaged. The next wafer is again positioned relative to the optics and a second image of the positioned wafer is recorded” and that the “set of second images of all wafers is analyzed in a step 217. Such analysis can be based on a common analysis of all second images and comprise a comparison of each individual image with one or more other second images to determine defect locations of the individual wafer. In particular, a reference wafer image can be computed from the plural second images by applying operations such as averaging to the images. The second images of the individual wafers can then be compared with the reference wafer image to determine defect locations of the individual wafer.” As shown herein above, Markwort et al. disclose obtaining a set of second images of a set of wafers to be inspected corresponding to the claimed obtaining a plurality of wafer images to be detected of a plurality of wafers and further disclose computing a reference wafer image from the set of second images by applying operations such as averaging to the set of second images corresponding to the claimed integrating the plurality of wafer images to be detected to create a templet image. Therefore, the Examiner asserts that, at least, Markwort et al. disclose the aforementioned disputed claim limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 10 - 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. U.S. Patent No. 5,859,698 in view of Markwort et al. U.S. Publication No. 2012/0268585 A1 in view of Tsuji et al. U.S. Publication No. 2003/0202178 A1.

-	With regards to claims 11 and 1, Chau et al. disclose an automatic detection device and method for detecting wafer defects, (Chau et al., Abstract, Figs. 2 - 5, Col. 1 Lines 6 - 10, Col. 2 Line 47 - Col. 3 Line 8, Col. 5 Line 51 - Col. 6 Line 32, Col. 7 Lines 1 - 20 and Lines 58 - 67) comprising: an input unit (Chau et al., Figs. 1, 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 4 Lines 12 - 36, Col. 6 Lines 20 - 42, Col. 7 Lines 1 - 20 and Lines 32 - 50) configured to obtain a plurality of wafer images to be detected of a plurality of wafers; (Chau et al., Abstract, Figs. 1, 2, 4 & 5, Col. 2 Line 36 - Col. 3 Line 8, Col. 4 Lines 12 - 44, Col. 6 Lines 1 - 42, Col. 7 Lines 1 - 20 and Lines 32 - 50) an integration unit (Chau et al., Figs. 1, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to integrate a plurality of known-good wafer images to create a templet image; (Chau et al., Fig. 1, Col. 3 Line 47 - Col. 4 Line 30) a comparison unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to compare each of the wafer images with the templet image to obtain a plurality of differential images; (Chau et al., Abstract, Fig. 2, Col. 2 Lines 35 - 46, Col. 4 Line 42 - Col. 5 Line 4, Col. 6 Lines 1 - 19) a binarization unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to binarize each of the differential images; (Chau et al., Abstract, Fig. 2, Col. 2 Lines 36 - 45, Col. 5 Lines 3 - 18, Col. 6 Lines 1 - 19) a de-noising unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to de-noise each of the differential images which are binarized; (Chau et al., Fig. 2, Col. 2 Lines 36 - 46, Col. 5 Lines 3 - 31, Col. 6 Lines 1 - 19) and a detection unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to detect whether each of the differential images has a defect according to a pattern of each of the differential images which are de-noised. (Chau et al., Abstract, Fig. 2, Col. 2 Lines 36 - 66, Col. 5 Line 51 - Col. 6 Line 19) Chau et al. fail to disclose explicitly detecting any crack on wafer edges, integrating the plurality of wafer images to create the templet image; and detecting an edge crack. Pertaining to analogous art, Markwort et al. disclose an automatic detection device and method for detecting wafer defects, (Markwort et al., Abstract, Fig. 11, Pg. 1 ¶ 0002, Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0034 - 0037, Pg. 4 ¶ 0059 - 0060 and 0062 - 0063, Pg. 7 ¶ 0084 - 0086) comprising: an input unit configured to obtain a plurality of wafer images to be detected of a plurality of wafers; (Markwort et al., Fig. 11, Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0032 and 0036 - 0037, Pg. 4 ¶ 0059 - 0063, Pg. 7 ¶ 0082 - 0087) an integration unit configured to integrate the plurality of wafer images to be detected to create a templet image; (Markwort et al., Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0059 - 0060 and 0063, Pg. 6 ¶ 0084 - 0086) a comparison unit configured to compare each of the wafer images with the templet image; (Markwort et al., Fig. 11, Pg. 2 ¶ 0020, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0059 - 0060 and 0063, Pg. 7 ¶ 0085 - 0086) and a detection unit configured to detect defects. (Markwort et al., Fig. 11, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0059 - 0060 and 0062 - 0063, Pg. 7 ¶ 0084 - 0086) Markwort et al. fail to disclose explicitly detecting any crack on wafer edges, and detecting an edge crack. Pertaining to analogous art, Tsuji et al. disclose an automatic detection device and method for detecting any crack on wafer edges, (Tsuji et al., Abstract, Figs. 2, 4A - 6 & 9, Pg. 1 ¶ 0004 - 0006, 0010 and 0013 - 0015, Pg. 2 ¶ 0031 and 0038 - 0039, Pg. 3 ¶ 0047, Pg. 4  ¶ 0054 - 0055, Pg. 5 ¶ 0063 - 0067, Pg. 6 ¶ 0078, Pg. 7 ¶ 0101 - 0103) comprising: a comparison unit configured to compare each of the wafer images with the templet image; (Tsuji et al., Figs. 2 & 6, Pg. 5 ¶ 0063 - 0067, Pg. 6 ¶ 0077 - 0078 and 0083, Pg. 7 ¶ 0102 - 0103) and a detection unit configured to detect whether each of the images has an edge crack. (Tsuji et al., Abstract, Figs. 4A - 7 & 9, Pg. 1 ¶ 0004, 0010 and 0013 - 0015, Pg. 3 ¶ 0047, Pg. 4 ¶ 0054 - 0055, Pg. 5 ¶ 0064 - 0067, Pg. 6 ¶ 0078 and 0083, Pg. 7 ¶ 0102 - 0103) Chau et al. and Markwort et al. are combinable because they are both directed towards image processing and inspection systems that automatically detect wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau et al. with the teachings of Markwort et al. This modification would have been prompted in order to enhance the base device of Chau et al. with the well-known technique Markwort et al. applied to a comparable device. Integrating the plurality of wafer images to be detected, i.e., that are to be inspected, to create the templet image, as taught by Markwort et al., would enhance the base device of Chau et al. by eliminating the need for multiple known-good reference images to first be manually identified to create the templet image used to detect wafer defects thereby making the base device easier to use for end users since the templet image would be able to be generated automatically without any manually processing. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the plurality of wafer images to be detected would be integrated to create the templet image so as to make the base device easier to use for end users since the templet image would be able to be generated automatically without any manually processing. In addition, Chau et al. in view of Markwort et al. and Tsuji et al. are combinable because they are all directed towards image processing and inspection systems that automatically detect wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Chau et al. in view of Markwort et al. with the teachings of Tsuji et al. This modification would have been prompted in order to enhance the combined base device of Chau et al. in view of Markwort et al. with the well-known and applicable technique Tsuji et al. applied to a comparable device. Detecting whether any of the plurality of wafers has an edge crack, as taught by Tsuji et al., would enhance the combined base device by allowing for additional and/or alternative wafer defects, such as edge cracks, to be detected during inspection so as to ensure that the wafers undergo a thorough and complete examination and that any unacceptable wafers are identified thereby improving the ability of the combined base device to reliably and effectively determine defective wafers. Furthermore, this modification would have been prompted by the teachings and suggestions of Chau et al. that their system can modified to inspect different patterns and/or different positions around the sample, wafer, see at least column 2 lines 59 - 66 of Chau et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the plurality of wafer images to be detected would undergo processing to detect whether any of the wafers has an edge crack in order to allow for additional and/or alternative wafer defects, such as edge cracks, to be detected during inspection and thereby improve the ability of the combined base device to reliably and effectively determine defective wafers. Therefore, it would have been obvious to combine Chau et al. with Markwort et al. and Tsuji et al. to obtain the invention as specified in claims 1 and 11.  

-	With regards to claims 12 and 2, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection device and method according to claims 11 and 1, respectively, further comprising: a grayscale unit (Chau et al., Figs. 1, 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 4 Lines 60 - 62, Col. 5 Lines 3 - 18, Col. 6 Lines 20 - 42, Col. 7 Lines 1 - 20 and Lines 32 - 50) configured to convert the plurality of wafer images into gray contents. (Chau et al., Col. 4 Lines 6 - 11, Col. 4 Line 48 - Col. 5 Line 18, Col. 7 Lines 1 - 20 [“gray scale values”]) 

-	With regards to claims 18 and 8, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection device and method according to claims 11 and 1, respectively, wherein the comparison unit obtains each of the differential images by deducting each of the plurality of wafer images from the templet image. (Chau et al., Abstract, Fig. 2, Col. 2 Lines 35 - 46, Col. 4 Line 42 - Col. 5 Line 4, Col. 6 Lines 1 - 19) 

-	With regards to claim 10, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection method according to claim 1, wherein the automatic detection method is performed before a manufacturing process of the plurality of wafers is completed. (Chau et al., Abstract, Col. 1 Lines 17 - 29, Col. 2 Lines 46 - 54, Col. 7 Lines 51 - 57) In addition, analogous art Tsuji et al. disclose wherein the automatic detection method is performed before a manufacturing process of the plurality of wafers is completed. (Tsuji et al., Pg. 1 ¶ 0006 and 0010, Pg. 4 ¶ 0055, Pg. 8 ¶ 0110) 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. U.S. Patent No. 5,859,698 in view of Markwort et al. U.S. Publication No. 2012/0268585 A1 in view of Tsuji et al. U.S. Publication No. 2003/0202178 A1 as applied to claims 1 and 11 above, and further in view of Hayashi U.S. Publication No. 2011/0280470 A1.

-	With regards to claims 16 and 6, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection device and method according to claims 11 and 1, respectively. Chau et al. fail to disclose explicitly wherein the de-noising unit comprises: an expander configured to expand a pattern of each of the differential images which are binarized; and an eroder configured to erode the pattern of each of the differential images which are expanded. Pertaining to analogous art, Hayashi discloses wherein the de-noising unit comprises: an expander (Hayashi, Figs. 2A & 7, Pg. 3 ¶ 0043 - 0044, Pg. 4 ¶ 0048 - 0050, Pg. 7 ¶ 0086 - 0087) configured to expand a pattern of each of the differential images which are binarized; (Hayashi, Fig. 7, Pg. 7 ¶ 0084 - 0087) and an eroder (Hayashi, Figs. 2A & 7, Pg. 3 ¶ 0043 - 0044, Pg. 4 ¶ 0048 - 0050, Pg. 7 ¶ 0086 - 0087) configured to erode the pattern of each of the differential images which are expanded. (Hayashi, Fig. 7, Pg. 7 ¶ 0084 - 0087) Chau et al. in view of Markwort et al. in view of Tsuji et al. and Hayashi are combinable because they are all directed towards image processing and inspection systems that automatically detect wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Chau et al. in view of Markwort et al. in view of Tsuji et al. with the teachings of Hayashi. This modification would have been prompted in order to enhance the combined base device of Chau et al. in view of Markwort et al. in view of Tsuji et al. with the well-known and applicable technique Hayashi applied to a comparable device. Expanding and then eroding each of the differential images, as taught by Hayashi, would enhance the combined base device by allowing for small groups of pixels that do not represent true defects to be eliminated while preserving the original size of groups of pixels that potentially represent true defects as best as possible, as taught and suggested by Hayashi at page 7 paragraphs 0085 - 0087, in order to ensure that the groups of pixels that potentially represent true defects can be analyzed correctly thereby improving the ability of the combined base device to accurately and reliably  detect and identify wafer defects. Furthermore, this modification would have been prompted by the teachings and suggestions of Chau et al. to utilize morphological transformations, operations and filtering elements to de-noise the differential images and filter out clusters of pixels having a small size that do not represent true defects, see at least the abstract, figure 2 and column 5 lines 19 - 31 of Chau et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that each of the differential images would be first expanded and then eroded so as to allow for small groups of pixels that do not represent true defects to be eliminated and the original size of groups of pixels that potentially represent true defects to be preserved as best as possible in order to improve the ability of the combined base device to accurately and reliably detect and identify wafer defects. Therefore, it would have been obvious to combine Chau et al. in view of Markwort et al. in view of Tsuji et al. with Hayashi to obtain the invention as specified in claims 6 and 16.  

Allowable Subject Matter
Claims 3 - 5, 7, 9, 13 - 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667